Citation Nr: 0836709	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE


Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972 and from May 1975 to May 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level V in the right ear and Level VI in 
the left ear.  


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently rated at 20 percent for bilateral 
hearing loss.  She indicated in December 2003 that her 
hearing had worsened and she felt that a higher rating was 
warranted.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

The veteran underwent a VA audiologic examination in January 
2004, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
50
45
LEFT
65
60
50
60
45

The average pure tone threshold in the veteran's left ear was 
54 decibels.  The average pure tone threshold in the 
veteran's right ear was 53 decibels.  The veteran also 
received a score of 80 percent for the left ear and 80 
percent for the right ear on the Maryland CNC test for word 
recognition.  The veteran was diagnosed with moderately 
severe to moderate sensorineural hearing loss in both ears.

Accordingly, the veteran was assigned level IV for her right 
ear and level IV for her left ear, which meets the schedular 
criteria for a 10 percent rating for hearing loss.  Table VIa 
was not available, as the evidence failed to show either a 
decibel loss of at least 55 at 4,000 Hz for either ear, or a 
loss of less than 30 decibels at 1,000 Hz in either ear.

Subsequent treatment records from the VA audiology clinic 
suggested that the severity of the veteran's bilateral 
hearing loss might be increasing.  For example, in December 
2004, pure tone screening at 500, 1000, and 2000 yielded a 
pure tone average of 60 in the left ear and 63 in the right 
ear.  (The VA examination in January 2004 would have showed 
an average of 60 in the right ear and 58 in the left ear at 
500, 1000, and 2000).  In January 2005, word recognition was 
72 percent in the left ear and 80 percent in the right ear; 
and the veteran was diagnosed with moderately severe to 
moderate sensorineural hearing loss in the left ear and 
moderately severe sensorineural hearing loss in the right 
ear.

Given the suggestion that the veteran's hearing acuity was 
declining, the veteran was provided with an additional VA 
audiologic examination in January 2008, the results of which 
are as follows, with pure tone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
60
60
LEFT
70
70
65
70
65

The average pure tone threshold in the veteran's left ear was 
68 decibels.  The average pure tone threshold in her right 
ear was 65 decibels.  The veteran also received a score of 68 
percent for the left ear and 70 percent for the right ear on 
the Maryland CNC test for word recognition.  The veteran was 
diagnosed with moderately severe sensorineural hearing loss 
in both ears.  The examiner did indicate that there had been 
a slight decrease in hearing since the last examination in 
January 2005.

Given the foregoing tests results, the veteran is assigned 
level V for her right ear and level VI for her left ear, 
which meets the schedular criteria for a 20 percent rating 
for hearing loss.  

Table VIa must also be considered as the examination showed a 
decibel loss of at least 55 at each of the four specified 
frequencies.  However, doing this would result in a rating of 
V being assigned for each ear, and therefore Table VI will be 
used.

Recent VA treatment records were also reviewed, but they 
failed to show hearing loss that was more severe than what 
was shown by the VA examination.  

While the examiner at the recent VA examination indicated 
that the veteran's hearing was slightly worse than it had 
been at her previous VA examination, the first examination 
she underwent in 2004 actually showed hearing loss that was 
commensurate with only a 10 percent rating; however, because 
the veteran had been rated at 20 percent for 20 years, the RO 
did not disturb the rating.  Thus, only as of her most recent 
VA examination did the veteran actually demonstrate hearing 
loss that was commensurate with her 20 percent rating.

The veteran believes that her hearing loss is more severe 
than it is currently rated; however, as noted above, rating 
hearing loss cases requires a mechanical application of the 
results of hearing examinations, which in this case fail to 
show that a rating in excess of 20 percent is warranted.

Therefore, as the medical evidence fails to show that a 
rating in excess of 20 percent is warranted for the veteran's 
hearing loss, the veteran's claim is denied.

In reaching this decision, the Board has considered the 
applicability of 38 C.F.R. § 3.321(b) and an extra-schedular 
evaluation.  The record, however, does not show an 
exceptional or unusual disability picture not contemplated by 
a schedular rating.  There have been no periods of 
hospitalization, or a showing of marked interference with 
employment.  In this regard, the veteran has advised VA that 
people at her work get angry at having to repeat themselves 
to her, and 3 years ago she indicated she was threatened with 
termination of her employment because of her hearing loss.  
It was specifically noted during her January 2008 
examination, however, that the veteran remained employed, and 
the fact that others become angry does not demonstrate any 
interference with the performance of her employment duties.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by letters dated in 
January 2004 and in December 2007, and any defect concerning 
the timing of the notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Even if it were determined that the requirements of Vazquez 
had not been satisfied, there is no evidence that the 
essential fairness of the adjudication has been affected.  
See Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. at 
45-46.  In this instance, the veteran provided medical 
records to the Secretary and consented for the Secretary to 
obtain medical records on her behalf.  Moreover, prior to the 
March 2004 rating decision that continued the veteran's 20 
percent disability rating for bilateral hearing loss, the 
veteran was provided a VA medical examination in January 
2004, at which the veteran's employability was discussed.  
The veteran was also provided with a second VA examination in 
January 2008; and she was offered the opportunity to testify 
at a hearing before the Board, but she declined.
  
Furthermore, subsequent to that rating decision, the veteran 
was informed in the Statement of the Case and Supplemental 
Statement of the Case of the existence and content of the 
applicable diagnostic code.  She was notified that she could 
submit additional information pertaining to hearing loss 
claim.  Moreover, the veteran was represented by a veterans' 
service representative before the Board.  

Thus, to any extent the veteran was not notified during the 
preadjudicatory stage of the proceedings below to submit 
evidence demonstrating the impact of this disability on her 
employment and daily life, was corrected by the December 2007 
letter.  Thereafter, the veteran was provided an opportunity 
to submit additional information, but she provided no such 
comment.  Based on the record as a whole, the veteran had a 
meaningful opportunity to participate in the proceedings, and 
the fairness of her appeal was not affected by any 
insufficient notice.  See Vazquez-Flores, 22 Vet. App. at 46 
(noting that the opportunity to develop a case during the 
adjudication of a claim, but before the final Board decision, 
may serve to render preadjudicatory notice error 
nonprejudicial); see also Mlechick v. Mansfield, 503 F.3d 
1340, 1346 (Fed.Cir.2007) (noting that notice error is 
nonprejudicial if the "fundamental fairness of the 
adjudication" is not affected); Newhouse, 497 F.3d at1302. 

Regarding the duty to assist, the veteran's treatment records 
have been obtained, and she was examined in connection with 
her claim.  There has been no allegation that any outstanding 
records should be obtained or considered.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


